Citation Nr: 0517660	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-32 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to an increased disability rating for 
service-connected tender scar of the right lumbar area, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected tender scar of the right lower quadrant, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected tender scar of the right rectus, currently 
evaluated as 10 percent disabling.

5.  Entitlement to service connection for a kidney disorder.

6.  Entitlement to service connection for a liver disorder.

7.  Entitlement to service connection for a bladder disorder.

8.  Entitlement to an increased disability rating for 
service-connected shell fragment wound residuals of the back, 
right side, involving Muscle Group XX, currently evaluated as 
20 percent disabling.

9.  Entitlement to an increased disability rating for 
service-connected shell fragment wound residuals of the 
abdomen, right side, involving Muscle Group XIX, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the 
RO).

Procedural history

The veteran served on active duty from October 1950 to July 
1952.  He was wounded in action in Korea in February 1952.  
In a December 1952 VA rating decision, service connection was 
granted for shell fragment wounds of the back and abdomen, to 
include both muscle injuries and scars.

In an October 2002 rating decision, the RO denied the 
veteran's claims of entitlement to increased ratings for the 
service-connected back and abdominal wound residuals and for 
service-connected tender scars of the right lumbar area, the 
right abdominal area, and the right rectus.  The RO also 
denied the veteran's claims of entitlement to service 
connection for service connection for kidney, liver, and 
bladder conditions and for irritable bowel syndrome, all 
claimed as secondary to the service-connected shell fragment 
wounds.   The veteran subsequently perfected an appeal as to 
all nine issues.

At the veteran's request, a personal hearing before a 
Decision Review Officer was conducted at the RO on December 
17, 2003.  A transcript of the hearing has been associated 
with the veteran's VA claims folder.
 
A motion to advance this case on the docket due to the 
veteran's advancing age was granted by the Board in June 
2005.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).

The issues of entitlement to service connection for a kidney 
disorder, a liver disorder, and a bladder disorder, for 
increased disability ratings for service-connected shell 
fragment wound residuals of the back, right side, involving 
Muscle Group XX, and for service-connected shell fragment 
wound residuals of the abdomen, right side, involving Muscle 
Group XIX, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.

Issues not on appeal

In the October 2002 rating decision, the RO determined that 
new and material evidence had not been submitted that would 
serve to reopen a previously-denied claim of entitlement to 
service connection for a herniated disc.  The veteran 
thereafter submitted a notice of disagreement that referenced 
the nine issues listed on the first page of this decision.  
The claim for service connection for a herniated disc was not 
mentioned.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a herniated disc, in the absence of a timely 
notice of disagreement, has not been further developed and is 
not before the Board at this time; see 38 C.F.R. §§ 20.200, 
20.201 (2004).  See also Archbold v. Brown, 9 Vet. App. 124 
(1996) [notice of disagreement initiates appellate review in 
VA administrative adjudication process, and request for 
appellate review is completed by claimant's filing of 
substantive appeal after statement of the case is issued by 
VA].

During the course of his appeal, the veteran has also raised 
claims of entitlement to service connection for a hip 
disorder, post-traumatic stress disorder, anxiety, tinnitus, 
and hearing loss.  None of those issues have been developed 
for appellate purposes, and thus they are not within the 
jurisdiction of the Board and will be discussed no further 
herein.  

The veteran's initial claim of entitlement to service 
connection, in October 2001, 
Contained the specific contention that such disabilities were 
"a direct result of wounds received in Korea."  The RO 
accordingly developed the service connection claims on a 
direct, rather than a secondary, basis.  The question of 
secondary service connection involves different law that 
service connection on a direct basis.  To the extent that the 
veteran may seek entitlement to service connection for any 
claimed disability on a secondary basis, he is advised to 
file such claim with the RO.


FINDINGS OF FACT

1.  Competent clinical evidence does not demonstrate that any 
current bowel disorder exists.

2.  The veteran is currently in receipt of the maximum 
schedular rating that can be assigned for a tender scar of 
the right lumbar area.

3.  The veteran is currently in receipt of the maximum 
schedular rating that can be assigned for a tender scar of 
the right lower quadrant.

4.  The veteran is currently in receipt of the maximum 
schedular rating that can be assigned for a tender scar of 
the right rectus.

5.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected tender 
scars so as to render impractical the application of the 
regular schedular standards. 


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for a disability rating for service-
connected tender scar of the right lumbar area in excess of 
the current 10 percent rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2004).

3.  The criteria for a disability rating for service-
connected tender scar of the right lower quadrant in excess 
of the current 10 percent rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2004).

4.  The criteria for a disability rating for service-
connected tender scar of the right rectus in excess of the 
current 10 percent rating are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §  4.118, Diagnostic Code 7804 (2004).

5. The criteria for increased disability ratings for the 
service-connected disabilities on appeal on an extra-
schedular basis are not met. 38 C.F.R. § 3.321(b)(1) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for irritable bowel 
syndrome.  He alleges that this disability began, or is 
otherwise related to, his period of active service.  This 
issue is discussed below, as are his claims for increased 
disability ratings for his service-connected tender scars of 
the right lumbar area, the right lower quadrant, and the 
right rectus.  

The issues pertaining to the veteran's  entitlement to 
service connection for  kidney, liver, and bladder disorders, 
and for increased disability ratings for service-connected 
shell fragment wounds of the right side of the back (Muscle 
Group XX) and the right side of the abdomen (Muscle Group 
XIX) require further action and are the subject of the Remand 
section of this decision below.

The Veterans Claims Assistance Act

The VCAA [codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the rating action issued in this case in October 
2002, and by the statement of the case issued in August 2003, 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims. 

Crucially, letters were sent to the veteran in January 2002 
and December 2003 that were specifically intended to address 
the requirements of the VCAA with reference to the veteran's 
claims.  The letters explained to the veteran that the RO was 
processing his claims, and the evidentiary requirements 
pertinent thereto.  While the January 2002 letter indicated 
that it pertained only to the veteran's claims for increased 
ratings, careful reading of that letter reveals that it sets 
forth the requirements of establishing service connection.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
January 2002 VCAA letter, the veteran was informed that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim, such as private medical records, 
employment records, or records from other Federal agencies.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO's January 2002 and December 2003 letters each informed 
the veteran that he was to give VA enough information about 
his records so that VA could request them from the person or 
agency that has them.  The January 2002 letter furnished him 
with VA Form 21-4142, Authorization to Release Information to 
the Department of Veterans Affairs.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In the January 2002 letter, he was 
advised that he could help VA with his claim if he would 
"tell us about any additional information or evidence that 
you want us to try to get for you."  (Emphasis added.)  This 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.  The 
January 2002 and December 2003 letters properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to VA, that is necessary to substantiate 
his claims, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the VA would attempt to obtain on his behalf.  
Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

With regard to the notice requirements of the VCAA, the Board 
acknowledges the holding of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), wherein the Court held 
that, under the notice provision of the VCAA, a claimant must 
be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  This requirement was satisfied in this case.  The 
veteran was notified of the evidentiary standards in January 
2002, before the RO issued its unfavorable rating decision in 
October 2002.   He has been accorded ample opportunity to 
submit evidence and argument after receiving VCAA notice.  

The Court also held in Pelegrini that, under the notice 
provision of the VCAA, VA must provide notice that informs a 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim.  As discussed above, 
the record demonstrates that the veteran in this case was 
apprised, with regard to his claims, of the evidence that was 
necessary to substantiate those claims, of the evidence that 
VA would seek to provide, of that which the claimant was 
expected to provide, and that the claimant was to provide any 
evidence in his possession that pertained to the claim.  
 




Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
service medical records, as well as the records of post-
service medical treatment.  The veteran was accorded a VA 
examination during the course of this appeal.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He was 
offered, and declined, the opportunity for a hearing before a 
member of the Board, but as noted in the Introduction he did 
present testimony at a hearing held at the RO.  See 38 C.F.R. 
§ 3.103 (2004).  He has not indicated the existence of any 
other evidence that is relevant to his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.  

Accordingly, the Board will proceed to a decision on the 
merits.



1.  Entitlement to service connection for irritable bowel 
syndrome.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Factual background

Service medical records dated in February 1952 show that the 
veteran incurred a shell fragment wound that penetrated his 
right flank, with laceration of the right kidney and the 
liver.  The service medical records do not refer to 
gastrointestinal complaints or findings.  

The report of a July 2002 VA examination notes that the 
veteran cited occasional constipation and diarrhea, both 
alleviated by use of over-the-counter medications.  An 
October 2003 private medical record notes complaints of 
abdominal pain.  At his December 2003 personal hearing, the 
veteran indicated that he had "stomach spasms" when he was 
moving his bowels.

Analysis

As indicated above, Hickson sets forth three criteria that 
must be satisfied for service connection to be established: 
(1) current disability; (2) in-service incurrence of disease 
or injury; and (3) medical nexus.  

The current medical evidence does not demonstrate that a 
current gastrointestinal disability has been diagnosed.  
Although the veteran has complained of gastrointestinal 
distress, no competent health care provider has opined that 
irritable bower syndrome, or any other gastrointestinal 
disability, currently exists.  


It is well settled that VA disability benefits are not 
available if a disability does not exist.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  The 
veteran's claim of entitlement to service connection for an 
irritable bowel fails on that basis alone, in that Hickson 
element (1), the manifestation of a current disability, is 
not met.  

To the extent that the veteran himself believes that he has 
irritable bowel syndrome, it is now well-settled that as lay 
persons without medical training, such as the veteran, are 
not competent to attribute symptoms to a particular cause or 
to otherwise comment on medical matters such as diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  In this case, there are 
present numerous other disabilities.  The veteran is not 
competent to determine for himself that his symptoms are due 
to irritable bowel syndrome.  

It is incumbent upon the veteran to present evidence in 
support of his claim.  
See 38 U.S.C.A. § 5107(a) (West 2002).  The veteran has not 
done so.  That is, he has not presented hospitalization or 
outpatient treatment records, or any other medical evidence, 
which documents a diagnosis of irritable bowel syndrome.  

As has been discussed above, the veteran was accorded a VA 
examination in July 2002. The examiner, although noting the 
veteran's complaints, did not include a diagnosis of 
irritable bowel syndrome of any other gastrointestinal 
disability.  Accordingly, the preponderance of the evidence 
is against the veteran's claim on this crucial point. 

Although element (1) is dispositive of the claim, for the 
sake of completeness the  Board will briefly address the 
remaining two Hickson elements.

Concerning element (2), the veteran's service medical records 
are devoid of evidence indicating that a gastrointestinal 
disability was present during his service.  The clinical 
records compiled pursuant to treatment for his shell fragment 
wounds do not show that there was any bowel involvement, and 
the report of his service separation examination is negative 
for bowel problems or findings.  Hickson element (2), an in-
service disability or injury, is not satisfied.  

 In the absence of both element (1) and element (2), it 
follows that Hickson element (3), medical nexus, is not met.  
In fact, the only evidence whereby a current bowel disorder 
has been attributed to the veteran's service is found in the 
veteran's own contentions.  As discussed above, these lay 
statements can be assigned no probative value.  See Espiritu, 
supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].
  
The Board further notes in passing that the evidence does not 
demonstrate that the veteran was a prisoner of war, and that 
the presumptions that arise for certain disorders, to include 
irritable bowel syndrome, are not for application in this 
case.  38 C.F.R. § 3.309(c) (2004).

In brief, the requirements of Hickson are not satisfied.  The 
Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for irritable bowel syndrome.  The 
benefits sought on appeal are accordingly denied. 

2.  Entitlement to an increased disability rating for 
service-connected tender scar of the right lumbar area, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected tender scar of the right lower quadrant, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected tender scar of the right rectus, currently 
evaluated as 10 percent disabling. 

For the sake of economy, because these three issues involve 
the application of identical law the Board will address them 
together.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

While evaluation of a service-connected disability requires 
review of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Therefore, although the Board has 
reviewed all the evidence of record, it finds that the most 
probative evidence is that which has been developed 
immediately prior to and during the pendency of the claim on 
appeal.  

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  

Specific schedular criteria 

The veteran's tender scars of the right lumbar area, the 
right lower quadrant, and the right rectus are all currently 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7804 [scars, 
superficial, painful on examination] (2004).  The only rating 
available under that diagnostic code is 10 percent.  

The provisions of 38 C.F.R. § 4.118 had been revised, 
effective as of August 30, 2002.  67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  The veteran submitted his claim for 
increased ratings in October 2001.  The changes made as of 
August 30, 2002, however, were not substantive, and in fact 
resulted in no change to the language of Diagnostic Code 
7804.  The Board need not distinguish, for the purpose of its 
analysis herein, between the evidence dated prior to August 
30, 2002, and the evidence dated on or after that date, with 
respect to the applicable rating criteria.
Cf. VAOGCPREC 3-2000.

Factual background

The report of the veteran's service separation medical 
examination, dated in July 1952, notes the presence of 
various scars that were the product of surgery performed 
following the veteran's in-service shell fragment wound.  
These scars were identified as:  a 13 inch operative scar, 
well healed, vertical, mid abdomen, nonsymptomatic, 
nondisabling; a 2 inch operative scar, right upper quadrant, 
well healed, nonsymptomatic, nondisabling; a 1 inch operative 
scar, right flank, well healed, nonsymptomatic, nondisabling; 
and a 1 inch operative scar, right lumbar region, well 
healed, nonsymptomatic, nondisabling.

In a December 1952 rating action, the RO granted service 
connection for a tender scar of the right lumbar area 
(entrance), a tender scar of the right lower quadrant (exit), 
and a tender scar of the right rectus (postoperative), and 
assigned a 10 percent rating for each.

The report of a July 2002 VA examination shows that there was 
a 4 cm scar on the veteran's right lower flank and a 38 cm 
surgical scar midline.  His scars were described as well 
healed, with no breakdown of the skin tissue, no ulcerations, 
and no tenderness on palpation. 

Analysis

Under both the current and the former versions of Diagnostic 
Code 7804, the 10 percent disability rating that is currently 
in effect is the maximum rating that can be assigned for a 
tender scar under VA's Schedule for Rating Disabilities.  

In fairness to the veteran, the Board has considered whether 
the scars could be rated under another diagnostic code which 
may allow for a higher rating. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board can identify nothing in the evidence to suggest 
that any other diagnostic code would be more appropriate, and 
the veteran himself has not contended that another diagnostic 
code would be more appropriate.  The veteran's service-
connected scars have been characterized for rating purposes 
as "tender" scars since December 1952, when service 
connection for these scars was granted.

Diagnostic Code 7800 is not the most appropriate standard by 
which to evaluate the severity of the veteran's scars.  
Diagnostic Code 7800 refers specifically to disfigurement of 
the head, face, or neck and is clearly not appropriate when, 
as here, these areas are not involved.

Diagnostic Code 7801 [scars, other than head, face, or neck, 
that are deep or that cause limited motion] is not 
applicable, in that the evidence does not show that the 
veteran's scars are deep or are productive of limited motion.  
Similarly, Diagnostic Code 7805 [scars, other; rate on 
limitation of function of the affected part] is not for 
application in that no limitation of function has been 
attributed to the service-connected scars.  The veteran has 
complained of pain and an inability to perform such tasks as 
mowing his lawn.  See his VA Form 9 dated March 8, 2004.  
However, it is clear from the veteran's statement that he 
dopes not believe that the scars are productive of such 
limitation. Rather, he referred to "my internal injuries."  
The medical evidence of record indicates that the scars are 
superficial; and are not productive of limitation of 
function.  To ascribe loss of function caused by the 
veteran's muscle injuries to the scars would violate VA's 
rule against pyramiding, 38 C.F.R. § 4.14 [the evaluation of 
the same disability under various diagnoses is to be 
avoided].

[The Board observes that the disability ratings which have 
been assigned to the muscle injuries are also the subject of 
this appeal and will be dealt with in the remand portion of 
this decision below.]

Diagnostic Code 7802 [scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion], 
and Diagnostic Code 7803 [scars, superficial, unstable] have 
the same available rating percentages as Diagnostic Code 
7804, so rating the veteran under those codes would not 
change the outcome of the case.

Accordingly, the Board concludes that the veteran is most 
appropriately rated under Diagnostic Code 7804.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2004).

There is no evidence that the veteran has been recently 
hospitalized for any problems resulting from his service-
connected scars, nor is there any evidence that these scars 
markedly interfere with employment.  The veteran has 
proffered no evidence in that regard in support of any 
contention that extraschedular consideration is warranted.  

In short, any interference with employment is reflected in 
the 10 percent disability ratings that are currently assigned 
for each of the veteran's service-connected scars.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. 

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant extraschedular 
ratings for the veteran's service-connected scars.  The Board 
accordingly finds that the veteran's disability picture is 
not unusual or exceptional and does not render impractical 
the application of the regular schedular standards.  
Therefore, the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted for 
service-connected tender scars of the right lumbar area, the 
right lower quadrant, and the right rectus.


ORDER

Service connection for an irritable bowel is denied.

An increased disability rating for service-connected tender 
scar of the right lumbar area is denied.

An increased disability rating for service-connected tender 
scar of the right lower quadrant is denied.

An increased disability rating for service-connected tender 
scar of the right rectus is denied. 


REMAND

5.  Entitlement to service connection for a kidney disorder.

6.  Entitlement to service connection for a liver disorder.

7.  Entitlement to service connection for a bladder disorder.

8.  Entitlement to an increased disability rating for 
service-connected shell fragment wound residuals of the back, 
right side, involving Muscle Group XX, currently evaluated as 
20 percent disabling.

9.  Entitlement to an increased disability rating for 
service-connected shell fragment wound residuals of the 
abdomen, right side, involving Muscle Group XIX, currently 
evaluated as 10 percent disabling.

After a review of the medical record, it is the Board's 
opinion that further development must be undertaken with 
respect to the veteran's claims for service connection for 
kidney, liver and bladder disorders, and for increased 
disability ratings for service-connected shell fragment wound 
residuals of injuries to Muscle Group XX and Muscle Group 
XIX.  

With regard to the veteran's claims for service connection 
for kidney, liver and bladder disabilities, the Board notes 
that the veteran's service medical records show that the 
initial shell fragment injury, involved a shell fragment that 
penetrated the right flank, with laceration of the right 
kidney and liver.  These records also show that he had bloody 
urine on admission following his injury in February 1952, 
with a clot removed from his bladder.  Current medical 
records show complaints of abdominal pain and urinary 
urgency.  The Board finds that the veteran should be accorded 
a VA examination in order to ascertain whether kidney, liver, 
and/or bladder disorders are currently manifested and, if so, 
whether there is a nexus between any such disorder and the 
injuries incurred during the veteran's service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002) [VA failed in its 
statutory duty to assist veteran who sought service 
connection, where there was competent evidence of a current 
disability and evidence indicating an association between the 
veteran's disability and his active service, but VA failed to 
obtain a medical opinion as to whether there was a nexus 
between that disability and his active service].

With regard to the veteran's claims for increased disability 
ratings for his service-connected shell fragment wound 
residuals involving Muscle Groups XIX and XX, the Board notes 
that the VA examination accorded him failed to set forth all 
symptoms and manifestations relevant to determining whether 
an increased rating could be assigned.  Muscle Group XIX 
pertains to the muscles of the abdominal wall, the function 
of which are the support and compression of the abdominal 
wall and lower thorax, flexion and lateral motions of the 
spine, and synergists in strong downward movements of the 
arm.  38 C.F.R. § 4.73, Diagnostic Code 5319 (2004).  Muscle 
Group XX pertains to the spinal muscles (erector spinae and 
its prolongations in thoracic and cervical regions), the 
function of which is postural support of the body, and 
extension and lateral movements of the spine.  38 C.F.R. 
§ 4.73, Diagnostic Code 5320 (2004).  The Board is of the 
opinion that a more comprehensive examination of Muscle 
Groups XIX and XX is necessary.

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran is to be accorded VA 
examination to ascertain whether kidney, 
liver and/or bladder disorders are 
currently manifested and, if so, whether 
it is at least as likely as not that any 
such disorder is related to the veteran's 
active service, and in particular to the 
through-and-through shell fragment injury 
he incurred in February 1952.  The 
veteran's claims folder is to be 
furnished to the examiner for his or her 
review and referral, prior to this 
examination.  A report of examination 
should be prepared and associated with 
the veteran's VA claims folder. 

2.  The veteran is to be accorded VA 
examination order to determine the 
current nature and severity of 
disabilities characterized as shell 
fragment wound, back, right side, Muscle 
Group XX; and as shell fragment wound, 
abdomen, right side, Muscle Group XIX.  
All impairment resulting from these 
injuries, to include but not necessarily 
limited to impaired motion, impaired use, 
functional impairment, and pain, is to be 
identified, along with the severity 
thereof.  The veteran's claims folder is 
to be furnished to the examiner, for his 
or her review and referral, prior to this 
examination.  A report of examination 
should be prepared and associated with 
the veteran's VA claims folder. 
  
3.  Thereafter, veteran's claims, should 
be readjudciated.  If the decision 
remains in any manner adverse, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case, and with the appropriate 
period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further 
consideration, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


